NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  TWIN CITY FIRE INSURANCE                   :
  COMPANY,                                   :            Civil Action No. 18-14944 (SRC)
                                             :
                                  Plaintiff, :                        OPINION
                                             :
                     v.                      :
                                             :
  OVATION FUND SERVICES, LLC,                :
                                             :
      Defendant/Counterclaimant/Third-Party :
                                  Plaintiff, :
                                             :
                    v.                       :
                                             :
  BIS IMPROVED INSURANCE AGENCY, :
                                             :
                    Third-Party Defendant. :

CHESLER, District Judge

       This matter comes before the Court upon the filing by Third-Party Defendant, BIS

Improved Insurance Agency (“BIS”), on a motion to sever and stay the third-party action under

Fed. R. Civ. P. 21. Defendant/Counterclaimant/Third-Party Plaintiff, Ovation Fund Services,

LLC (“Ovation”) opposes this motion. The Court has reviewed the parties’ submissions and

proceeds to rule without oral argument. See Fed. R. Civ. P. 78(b). For the reasons that follow,

the Court will deny BIS’s motion to sever and stay the third-party action.

       I.      BACKGROUND

               A. UNDERLYING FACTUAL BACKGROUND & PROCEDURAL HISTORY

       Ovation provides “finance, operations, and administrative functions to clients,” including

Paladin Realty Partners, LLC, (“Paladin”) a real estate investment company. Compl. ¶ 11. On


                                                1
April 23 2018, and June 10, 2018, Ovation received emails with attached invoices from a

purported Paladin employee. Id. ¶¶ 12-13. The emails requested wire transfers from Paladin’s

bank account. Ovation executed both requested wire transfers. Id. On July 10, 2018, Ovation

received a third email invoice and wire transfer request. Id. ¶ 14. Upon receiving this third

request, Ovation contacted another Paladin employee to confirm its authenticity— and was

informed that the request was false. In fact, at that time, Paladin informed Ovation that none of

these three wire transfer requests had come from a Paladin employee. Id.

        On July 24, 2018, Ovation received a demand letter from Paladin (the “Paladin

Demand”). According to the Paladin Demand, an internal investigation had revealed that the

emails to Ovation had been sent from a fake email account by an alleged hacker purporting to be

a Paladin employee. Id. ¶ 15. The Paladin Demand asserted that Ovation had been negligent in

failing to verify the April and June 2018 invoice requests before wiring Paladin’s funds to the

fraudulent account, and sought “to hold Ovation responsible for Paladin’s losses as a result of the

email hacker’s misappropriation of Paladin’s funds.” Id. ¶ 16.

        Pursuant to the Paladin Demand, on July 26, 2018, Ovation sought coverage from

Plaintiff Twin City Fire Insurance Company (“Plaintiff” or “Twin City”) under Policy No. 13

SBA I07327 (the “Policy”), issued by Twin City to Ovation, effective July 1, 2018 to July 1,

2019. Compl. ¶ 17. 1 On August 17, 2018, Twin City denied coverage to Ovation for the Paladin




1
 The Policy was in fact originally procured for Ovation by BIS effective July 1, 2017 and renewed effective July 1,
2018. Third-Party Compl. ¶¶ 4-6.

                                                         2
Demand pursuant to Exclusion 13. 2 The denial letter further asserted that Twin City reserved the

right to deny coverage based on Exclusion 21. 3 Id. ¶ 21.

           Accordingly, on October 12, 2018, Twin City filed a Complaint for Declaratory

Judgment against Ovation, seeking a judicial determination that the Policy issued by Twin City

to Ovation does not afford coverage. Specifically, Twin City seeks a declaration that it is has no

duty to defend or indemnify Ovation, and that no coverage is available to Ovation for the Paladin

Demand, pursuant to Exclusions 13 and 21 of the Policy.

           On December 21, 2018, Ovation filed an Amended Answer, Counterclaim for

Declaratory Judgment, and Third-Party Complaint against BIS, the insurance brokers who

obtained the professional liability and business owner’s liability policy coverage for Ovation.

The Third-Party Complaint against BIS is essentially a professional liability action, alleging that

if Ovation is denied coverage, BIS breached its duties to Ovation. The Third-Party Complaint

states that should the exclusions apply to prevent coverage of the Paladin Demand, “same is due

to the breach of the duty owed by BIS to Ovation to exercise good faith and reasonable skill in




2
    Exclusion 13 of the Policy’s Professional Liability Coverage Form bars coverage for any claim:

           for, based upon, arising from or in any way related to the gaining in fact of any personal profit or
           advantage to which the “insured” is not legally entitled; or the investment, conversion,
           misappropriation, or comingling of the assets of others.

ECF No. 1-2, Ex. A (Policy) at 175.
3
    Exclusion 21 of the Policy’s Professional Liability Coverage Form bars coverage for any claim:

           for, based upon, arising from or in any way related to any actual or alleged negligent act, error or
           omission committed in connection with the performance or failure to perform ‘professional
           services’ which results in or from any of the following:
                ....
               d. the gaining of access to an entity’s information utilized in e-commerce, e-mail and file
               transfers, by any person who is not authorized to gain such access.

ECF No. 1-2, Ex. A (Policy) at 176.

                                                             3
advising Ovation of the coverage it required and to exercise diligence in obtaining coverage in

the areas Ovation sought to be protected.” Third-Party Compl. ¶ 11.

                B. BIS’S MOTION TO SEVER AND STAY THE THIRD-PARTY ACTION

        In the instant motion, BIS requests that the Court enter an Order severing and staying all

discovery in the third-party action against it, pending the outcome of the Declaratory Judgment

Action. BIS argues that because the Declaratory Judgment action is a coverage suit, while the

Third-Party Complaint is a professional liability action for alleged professional malpractice, the

claims are “decidedly different” and therefore should be severed. ECF No. 20 at 5. Accordingly,

BIS seeks to sever and stay discovery in the third-party action under Fed. R. Civ. P. 21, pending

the outcome of Plaintiff’s Declaratory Judgment action against Ovation. Ovation opposes this

motion and argues that “[t]he same questions of law and fact will pervade both actions.” ECF

No. 19 at 3.

        II.     DISCUSSION

        “A district court has inherent power to ‘control the disposition of cases on its docket with

economy of time and effort for itself, for counsel and for litigants.’” United States v. Kramer,

770 F. Supp. 954, 957 (D.N.J. 1991) (quoting Landis v. North Am. Co., 299 U.S. 248, 254

(1936)). “Fed. R. Civ. P. 21 permits ‘any claim against a party [to] be severed and proceeded

with separately.’” Rodin Props.-Shore Mall, N.V. v. Cushman & Wakefield, Inc., 49 F. Supp. 2d

709, 720 (D.N.J. 1999). Moreover, Fed. R. Civ. P. 14 provides that “[a]ny party may move to

strike the third-party claim, to sever it, or to try it separately.” Fed. R. Civ. P. 14(a)(4).

“The purpose of Rule 14(a) is to avoid circularity of action and multiplicity of litigation.”

Spencer v. Cannon Equip. Co., 2009 U.S. Dist. LEXIS 55370, at *2 (D.N.J. June 29, 2009)

(internal citations omitted).



                                                    4
       “Severing claims under Rule 21 is appropriate where the claims to be severed are

‘discrete and separate’ in that one claim is ‘capable of resolution despite the outcome of the other

claim.’” Riverview Towers Apartment Corp. v. QBE Ins. Corp., No. 14-6744 (JBS/JS), 2015

U.S. Dist. LEXIS 57100, at *3 (D.N.J. Apr. 17, 2015) (citation omitted). “Courts consider the

same factors in deciding a motion to sever under Rule 21 as they do in resolving a motion to

bifurcate under Rule 42(b).” Mulgrew v. Gov’t Emples. Ins. Co., No. 3:16-CV-02217, 2017 U.S.

Dist. LEXIS 167770, at *3 (M.D. Pa. Oct. 11, 2017) (citations omitted).

       The factors courts consider in determining whether severance is warranted
       include: “(1) whether the issues sought to be tried separately are significantly
       different from one another, (2) whether the separable issues require the testimony
       of different witnesses and different documentary proof, (3) whether the party
       opposing the severance will be prejudiced if it is granted, and (4) whether the
       party requesting severance will be prejudiced if it is not granted.”

Riverview Towers Apartment Corp., No. 14-6744 (JBS/JS), 2015 U.S. Dist. LEXIS 57100, at

*3-4 (quoting Picozzi v. Connor, C.A. No. 12-4102 (NLH), 2012 U.S. Dist. LEXIS 95129, at *6

(D.N.J. July 9, 2012)).

       BIS argues that severance and stay of the Third-Party Complaint will promote judicial

economy and the convenience of the parties and would not prejudice or “inflict injury” upon

Ovation. It additionally contends that “if a severance and stay is not granted, it will be necessary

to proceed with litigation in the third party action which would make no sense,” and that “the

parties in the third party action should not be required to engage in costly discovery [regarding

the professional liability claims], including expert discovery while this Declaratory Judgment

action is pending.” ECF No. 18-3 at 7. This Court disagrees.

       Despite BIS’s claims to the contrary, a severance and stay of the third-party action in this

case would be inappropriate. Indeed, both the convenience of the parties and judicial economy

weigh against severing and staying the third-party action. While the two claims may present

                                                 5
separate and distinct legal issues, as BIS contends, the pertinent facts underlying the Declaratory

Judgment action and the third-party claims are clearly interrelated, and, at a minimum, involve

what the Policy language covers and excludes, as well as what the insurance broker believed was

being covered and excluded by the Policy. This factual analysis is therefore much more

appropriately done jointly, as the broker’s conduct in procuring the Policy and the resulting

policy coverage, or lack thereof, did not occur in a vacuum. Plaintiff’s Declaratory Judgment

action is thus indisputably intertwined with Ovation’s third-party professional liability action. To

sever and stay the third-party action until the Declaratory Judgment claim is resolved would only

serve to delay the resolution of these claims and cause inefficiencies and increased cost for the

parties. Nor has BIS shown it would suffer any prejudice if the third-party action proceeded

through discovery simultaneously with the Declaratory Judgment action. The interests of

efficiency and judicial economy are instead best served by continuing discovery in both matters,

so that the Court is not forced to separately consider what the Policy as written actually covers,

and what the insurance broker reasonably believed regarding the insurance policy coverage he or

she was procuring. These interests of efficiency and judicial economy outweigh any benefits of

severing and staying the third-party claims, particularly where discovery regarding the

underlying facts and evidence overlaps between Ovation’s professionally liability claim and

Plaintiff’s Declaratory Judgment action on the question of coverage. Accordingly, this Court

finds that it would be more efficient for the Court and the parties for all discovery related to

Plaintiff’s claims and the third-party claims to be conducted simultaneously, and that severance

is unwarranted.




                                                  6
       III.    CONCLUSION

       For the foregoing reasons, the Court will deny BIS’s motion to sever and stay the third-

party action. An appropriate Order will be filed.


                                                               s/ Stanley R. Chesler
                                                           STANLEY R. CHESLER
                                                           United States District Judge

Dated: March 20, 2019




                                                    7
